DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 93 and 95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 93 it is unclear whether the narrower range of 0.5 W to 2.0 W is being claimed or the larger range of 0.1 W to 5 W is being claimed.  In claim 95 the word “wavelength” is being misspelled as “frequency”.  It is also confusing to use the word “frequency” as it could be interpreted as “repetition rate”.
Claim Rejections - 35 USC § 103
Claims 91,94,97,98,100,101, and 106-110 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. in U.S. Patent Application Publication No.2010/0315693 A1 in view of Karmhag et al. in U.S. Patent Application Publication No. 2009/0303565. Lam et al. disclose cutting a  first bus-bar platform (element 450) and a second bus bar platform (element 480), by performing a first kiss cut on a first substrate, removing a portion of the first substrate to provide the first busbar platform (see paragraph 192, figure 4 and element 450) and removing a second kiss cut on the second substrate, removing a portion of the second substrate to provide the second busbar platform (see paragraph 192, figure 4 and element 480).  Lam does not disclose using a laser beam to perform the kiss cut.  Karmhag et al. teach using a CO2 laser (one of ordinary skill in the art could immediately contemplate a wavelength of 10.6 microns, thereby meeting claim 94) for performing kiss cut (see paragraph 56).  It is considered to be known to one of ordinary skill in the art that by using a laser beam instead of a cutting too, e.g. blade, the wear associated with mechanical cutting is avoided.  It would have been obvious to adapt Lam in view of Karmhag to provide this to more accurately kiss cut the substrate by avoiding error caused by blade wear.
Claims 92 and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Karmhag as applied to claim 91 above, and further in view of  Dimitrov et al. in  U.S. Patent No. 4,997,468. Dimitrov et al. teaches using a pulsed CO2 laser with an average power of 1 watt (e.g. see abstract). It would have been obvious to adapt Lam in view of  Dimitrov et al. and Karmhag to provide this absent evidence of unexpected results for laser cutting the kiss cut.
Claim 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Karmhag as applied to claim 91 above, and further in view of  Gale et al. in U.S. Patent No. 4,048,464. Gale teaches using an inert gas to prevent fire or contamination (see column 4, lines 9-34). It would have been obvious to adapt Lam in view of Karmhag and Gale to provide this to prevent fire.
Claim 99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Karmhag as applied to claim 91 above, and further in view of  Nepomuceno et al. in U.S. Patent Application Publication No. 2004/0159642. Nepomuceno et al. teach a flipping mechanism (element 250) to turn over the workpiece (wafer) so that the other side of the workpiece can be laser machined.  It would have been obvious to adapt Lam in view of Karmhag and Nepomuceno et al. to provide this to have the other side of the workpiece be more easily treated by the laser beam.
Claims 102-106 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761